This action was commenced in the county court of Alfalfa county by the filing of complaint therein by the county attorney of said county, duly sworn to by Kathryn Hay, as prosecuting witness, against Wallace Miller, as defendant, charging him with being the father of her bastard child. The action was brought in the name of the state of Oklahoma, as provided by law. The defendant entered a plea of not guilty, and the cause was tried before the court and a jury. The jury returned a verdict of guilty. Motion for new trial was overruled, exception saved by defendant, and notice of appeal given in open court; and thereupon the court fixed judgment against the defendant at $10 per month, to be paid by the defendant into court for the use and benefit of said child until the said child reaches the age of 18 years, to all of which defendant excepted and gave notice of appeal; and the defendant brings the cause here for review. The parties will be referred to as they appeared in the trial court.
The only contention made by plaintiff in error in his brief is as to the insufficiency of the testimony and he further contends that the testimony of the prosecutrix is so unworthy that the jury was not justified in finding the verdict it did.
In the case of Jones v. State, 152 Okla. 139, 4 P.2d 85, this court held in the third paragraph of the syllabus thereof:
"An action brought under section 8059, C. O. S. 1921, is in the nature of a civil action, and all that is required of the plaintiff is to prove the case by a fair preponderance of the evidence."
We are of the opinion that the verdict and judgment of the court is reasonably supported by competent evidence.
Judgment affirmed.
LESTER, C. J., and RILEY, HEFNER, CULLISON, SWINDALL, and KORNEGAY, JJ., concur. ANDREWS and McNEILL, JJ., absent.
Note. — See under (1), annotation in L. R. A. 1918C, 891; L. R. A. 1918D, 292, 293; 1 Rawle C. L. 327; 3 Rawle C. L. 750, 761; R. C. L. Perm. Supp. p. 886.